Name: 2000/534/EC: Commission Decision of 22 August 2000 laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 8 August 2000 in Case T-159/00 R (notified under document number C(2000) 2535)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  international affairs;  America
 Date Published: 2000-09-06

 Avis juridique important|32000D05342000/534/EC: Commission Decision of 22 August 2000 laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 8 August 2000 in Case T-159/00 R (notified under document number C(2000) 2535) Official Journal L 226 , 06/09/2000 P. 0026 - 0026Commission Decisionof 22 August 2000laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 8 August 2000 in Case T-159/00 R(notified under document number C(2000) 2535)(2000/534/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) On 8 August 2000 the President of the Court of First Instance of the European Communities delivered an order in case T-159/00 R Suproco NV v Commission of the European Communities - hereinafter called the "Order".(2) The Order stayed application with regard to Suproco NV (hereinafter referred to as "Suproco") of Commission Regulation (EC) No 465/2000 of 29 February 2000 introducing safeguard measures for imports from the overseas countries and territories of sugar sector products with EC/OCT cumulation of origin(1).(3) Under the terms of the Order, Suproco has been authorised to import up to 400 tonnes of sugar sector products with EC/OCT cumulation of origin by 30 September 2000 at the latest.(4) To allow Suproco to perform the operations authorised by the Order, implementing rules should be adopted which the Member States and Suproco must apply, without prejudice to the ruling which the Court will hand down in the main case,HAS ADOPTED THIS DECISION:Article 1Suproco NV, a company established under Netherlands Antilles law and registered in Willemstad (CuraÃ §ao, Netherlands Antilles), is hereby authorised to import into the Community 400 tonnes of sugar with EC/OCT cumulation of origin under the following conditions:1. Import shall be conditional upon the issue of an import licence. The competent authorities of the Member States shall issue in accordance with the applicable provisions of Commission Regulation (EEC) No 3719/88(2).Box 24 of the licence shall contain the indication: "ORDER OF THE PRESIDENT OF THE COURT OF FIRST INSTANCE OF THE EC OF 8.8.2000 IN CASE T-159/00 R".2. A security of EUR 3/tonne shall be lodged by Suproco. It shall be released if import is performed in accordance with the import licence.Article 2The import licence(s) shall be issued and import shall take place by 30 September 2000 at the latest. However, Suproco may release into free circulation in the Community's customs territory, within the limits of 400 tonnes, any sugar delivered to it free on board prior to 30 September 2000.Article 3Suproco may no longer submit any applications for import licences under Regulation (EC) No 465/2000.Article 4This Decision shall apply without prejudice to Council Regulation (EEC) No 2913/92(3).Article 5This Decision is addressed to the Member States and Suproco NV, Industriepark, Brievengat B4, CuraÃ §ao, Nederlands Antilles.Done at Brussels, 22 August 2000.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 56, 1.3.2000, p. 39.(2) OJ L 331, 2.12.1988, p. 1.(3) OJ L 302, 19.10.1992, p. 1.